As filed with the Securities and Exchange Commission on May 23, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811- 03758 MATRIX ADVISORS VALUE FUND, INC. 747 Third Avenue, 31st Floor, New York, NY 10017 David A. Katz 747 Third Avenue, 31st Floor New York, NY 10017 1 (800) 366-6223 Copies to: Carol Gehl Godfrey & Kahn, S.C. 708 N. Water St. Milwaukee, WI 53202 Date of fiscal year end: June 30, 2013 Date of reporting period:March31, 2013 Item 1. Schedule of Investments. Matrix Advisors Value Fund, Inc. Schedule of Investments March 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 99.5% Auto Components: 1.1% Johnson Controls, Inc. $ Bank (Money Center): 4.1% JPMorgan Chase & Co. Bank (Processing): 4.1% State Street Corp. Bank (Regional): 2.9% BB&T Corp. Bank (Super Regional): 4.2% Wells Fargo & Co. Beverages: 2.3% PepsiCo, Inc. The Coca-Cola Co. Communications Equipment: 1.8% Harris Corp. Computer Software and Services: 3.3% Microsoft Corp. Computers and Peripherals: 3.1% Dell, Inc. Hewlett-Packard Co. Drug (Generic): 3.1% Teva Pharmaceutical Industries, Ltd. - ADR Drug Store: 3.0% CVS Caremark Corp. Electrical Component: 10.2% Corning, Inc. Emerson Electric Co. TE Connectivity Ltd. Financial Services: 3.2% American Express Co. Food Processing: 3.2% Archer Daniels Midland Co. Food Processing (Retail): 0.9% Kellogg Co. Household Products: 3.6% The Procter & Gamble Co. Insurance (Diversified): 4.1% Metlife, Inc. Medical Products: 3.5% Johnson & Johnson Medical Supplies: 3.4% Zimmer Holdings, Inc. Oil/Gas (Domestic): 3.6% Devon Energy Corp. Oil & Gas Services: 7.1% Schlumberger Ltd. Tidewater, Inc. Petroleum (Integrated): 3.4% Chevron Corp. Petroleum (Producing): 6.0% ConocoPhillips Occidental Petroleum Corp. Precision Instruments: 2.5% Thermo Fisher Scientific, Inc. Securities Brokerage: 6.9% Morgan Stanley The Charles Schwab Corp. Telecommunications (Equipment): 3.4% Cisco Systems, Inc. Telecommunications (Foreign): 1.5% Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $45,652,196) $ SHORT TERM INVESTMENTS: 0.7% Fidelity Institutional Money Market Portfolio TOTAL SHORT TERM INVESTMENTS (Cost $389,927) TOTAL INVESTMENTS (Cost $46,042,123): 100.2% LIABILITIES IN EXCESS OF OTHER ASSETS: (0.2)% ) TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt The cost basis of investment for federal income tax purposes at March 31, 2013, was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayments speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the company's own assumptions about the assumption a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ net assets as of March 31, 2013: Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Description Total Equity Common Stock * $ $
